Citation Nr: 0510552	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1983 to January 1984 and again from April 1985 to 
June 2002.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Here, the appellant has recently submitted medical evidence, 
in the form of a September 2003 operative report involving 
his service-connected right ankle and a September 2004 report 
from his podiatrist.  He has also submitted an April 2004 
narrative report from his vocational rehabilitation counselor 
and a September 2004 Disability Determination by the Social 
Security Administration (SSA) (which found him entitled to 
disability benefits from May 2000).  These records relate to 
medical treatment the veteran received for service-connected 
conditions, and to his ability to obtain and maintain 
employment.  (It appears that the medical records cited as 
considered in the SSA determination are associated with the 
record.)  Most of this evidence has not been considered by 
the RO, and the appellant has not waived initial AOJ 
consideration of this evidence.   
While the file contains some records of the veteran's medical 
treatment through September 2003, he asserts that he is 
receiving ongoing treatment for service-connected conditions, 
including his right ankle disorder and hypertension.  Records 
of such treatment may contain information pertinent to the 
claim, and must be obtained.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all providers of treatment he 
receives for his service connected 
disabilities, and should obtain complete 
records of such treatment since September 
2003.  Specifically, records of ongoing 
treatment for his right ankle disability 
and hypertension should be secured.

2.  The RO should then review the claim 
for TDIU in light of all evidence 
received since the statement of the case 
in November 2003.  If it remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to meet due process 
considerations.  He has the right to submit additional 
evidence and argument on the matter remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development must 
be handled in an expeditious manner. 


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


